

Exhibit 10.1


DOMINION RESOURCES, INC.
RESTRICTED STOCK AWARD AGREEMENT


 
PARTICIPANT
 
Thomas F. Farrell II
 
    DATE OF GRANT
 
    December 17, 2010
 
NUMBER OF RESTRICTED SHARES GRANTED
 
100,000
 
PERSONNEL NUMBER
 
XXX
 
VESTING DATE
 
December 17, 2015
 
VESTING SCHEDULE
                Vesting Date             Percentage
            December 17, 2015       100%



THIS AGREEMENT, effective as of the Date of Grant shown above, between Dominion
Resources, Inc., a Virginia Corporation (the "Company") and the Participant
named above is made pursuant and subject to the provisions of the Dominion
Resources, Inc. 2005 Incentive Compensation Plan and any amendments thereto (the
"Plan").  All terms used in this Agreement that are defined in the Plan have the
same meaning given to such terms in the Plan.


 
1.
Award of Stock.  Pursuant to the Plan, the Number of Restricted Shares
Granted   of Company Stock shown above (the “Restricted Stock”) were awarded to
the Participant on the Date of Grant shown above, subject to the terms and
conditions of the Plan, and subject further to the terms and conditions set
forth in this Agreement.



 
2.
Vesting.  Except as provided in Paragraphs 3 or 4, one hundred percent (100%) of
the shares of Restricted Stock awarded under this Agreement will vest on the
Vesting Date shown above.  Upon vesting of the Restricted Stock, the Participant
agrees to hold the vested shares of Company Stock, net after any shares withheld
for taxes under Section 7(f), until the Participant’s Retirement.



 
3.
Forfeiture.  Except as provided in Paragraphs 4 or 5, the Participant will
forfeit any and all rights in the Restricted Stock if the Participant’s
employment with the Company or a Dominion Company terminates for any reason
prior to the Vesting Date.



 
4.
Death and Disability.  If the Participant dies or becomes Disabled before the
Vesting Date, the Participant will become vested in the number of shares of
Restricted Stock awarded under this Agreement multiplied by a fraction, the
numerator of which is the number of months from the first day of the month in
which the Date of Grant occurs to the first day of the month coinciding with or
immediately following the date of the Participant’s termination of employment,
and the denominator of which is 60 months.  The vesting will occur on the first
day of the calendar month coinciding with or immediately following the date of
the Participant’s termination of employment due to death or Disability.  Any
shares of Restricted Stock that do not vest in accordance with this Paragraph 4
will be forfeited.



 
5.
Change of Control.  Upon a Change of Control prior to the Vesting Date, the
Participant’s rights in the Restricted Stock will become vested as follows:



 
a.
A portion of the Restricted Stock will be immediately vested equal to the number
of shares of Restricted Stock awarded under this Agreement multiplied by a
fraction, the numerator of which is the number of months from the Date of Grant
to the Change of Control date, and the denominator of which is the number of
months from the Date of Grant to the Vesting Date.



 
b.
Unless previously forfeited, the remaining shares of Restricted Stock will
become vested after a Change of Control at the earliest of the following events
and in accordance with the terms described in subparagraphs (i) through (ii)
below:



 
(i)
Vesting Date.  All remaining shares of Restricted Stock will become vested on
the Vesting Date.



 
(ii)
Death or Disability.  If the Participant dies or becomes Disabled, the
Participant will become vested in the remaining shares of Restricted Stock
multiplied by a fraction, the numerator of which is the number of months from
the Change of Control date to the first day of the calendar month coinciding
with or immediately following the Participant’s termination of employment, and
the denominator of which is the number of months from the Change of Control date
to the Vesting Date.   The vesting will occur on the first day of the calendar
month coinciding with or immediately following the Participant’s termination of
employment due to death or Disability. Any shares of the Restricted Stock that
do not vest in accordance with the terms of this subparagraph (ii) will be
forfeited.





 
6.
Claw Back of Award Payment.



 
a.
Restatement of Financial Statements.  If the Company’s financial statements are
required to be restated at any time within a three (3) year period following the
award of Restricted Stock as a result of fraud or intentional misconduct, the
Committee may, in its discretion, based on the facts and circumstances
surrounding the restatement, direct the Company to withhold issuance of all or a
portion of the Restricted Stock shares granted pursuant to this Agreement, or if
shares have been issued, to recover all or a portion of the shares from the
Participant if the Participant’s conduct directly caused or partially caused the
need for the restatement.



 
b.
Fraudulent or Intentional Misconduct.  If the Company determines that the
Participant has engaged in fraudulent or intentional misconduct related to or
materially affecting the Company’s business operations or the Participant’s
duties at the Company, the Committee may, in its discretion, based on the facts
and circumstances surrounding the misconduct, direct the Company to withhold
issuance of all or a portion of the Restricted Stock shares granted pursuant to
this Agreement, or if shares have been issued, to recover all or a portion of
the shares from the Participant.



 
c.
Recovery of Payout.  The Company reserves the right to recover a Restricted
Stock Award payout pursuant to this Paragraph 6 by (i) seeking recovery of the
vested shares from the Participant; (ii) reducing the amount that would
otherwise be payable to the Participant under another Company benefit plan or
compensation program to the extent permitted by applicable law; (iii)
withholding future annual and long-term incentive awards or salary increases; or
(iv) taking any combination of these actions.



 
d.
No Limitation on Remedies.   The Company’s right to recover Restricted  or
Issued Stock shares pursuant to this Paragraph 6 shall be in addition to, and
not in lieu of, actions the Company may take to remedy or discipline a
Participant’s misconduct including, but not limited to, termination of
employment or initiation of a legal action for breach of fiduciary duty.



 
e.
Subject to Future Rulemaking.  This Restricted Stock Award is subject to any
clawback policies the Company may adopt in order to conform to the Dodd-Frank
Act and resulting rules issued by the Securities and Exchange Commission and
that the Company determines should apply to this Restricted Stock Award.





 
7.
Terms and Conditions.



 
a.
Dividends.  All cash dividends paid on the Restricted Stock will be retained by
the Company and an equivalent number of additional shares of Restricted Stock
(based on the Fair Market Value of Company Stock on the dividend payment date)
shall be issued.  The Company Stock related to any dividends or other
distributions with respect to any outstanding shares of Restricted Stock that
are payable in Company Stock shall be held subject to the same restrictions as
the Restricted Stock.  These additional shares of Company Stock shall be subject
to the same restrictions and other conditions as the Restricted Stock, including
provisions for reinvestment of dividends, and shall be part of the Restricted
Stock on issuance.



 
b.
Nontransferability.  Except as provided in Paragraphs 4 and 5, the Restricted
Stock shares are not transferable and are subject to a substantial risk of
forfeiture until the Vesting Date.



 
c.
Stock Power.  As a condition of accepting this award, the Participant hereby
assigns and transfers the shares of Restricted Stock granted pursuant to this
Agreement to Dominion Resources, Inc., and hereby appoints Dominion Resources
Services, Inc. as attorney to transfer such shares on its books.



 
d.
Custody of Shares.  The Company will retain custody of the shares of Restricted
Stock.



 
e.
Shareholder Rights.  The Participant will not receive dividends until the
Restricted Shares have vested.  Dividends will accrue over the term of the
agreement and will be paid at the Vesting Date.  If Restricted Shares are
forfeited, the accrued dividends will also be forfeited.  Participant will have
the right to vote the Restricted Shares, including any Restricted Shares
resulting from Section 7(a).



 
f.
Retirement.  For purposes of this Agreement, the term Retirement means a
voluntary termination when the Participant is eligible for early or normal
retirement benefits under the terms of the Dominion Pension Plan, or would be
eligible if any crediting of deemed additional years of age or service
applicable to the Participant under the Company’s Benefit Restoration Plan or
New Benefit Restoration Plan was applied under the Pension Plan, as in effect at
the time of the determination, unless the Chairman of the Compensation,
Governance and Nominating Committee of the Company’s Board of Directors
determines, in his sole discretion, that the Participant’s retirement is
detrimental to the Company.





 
g.
Delivery of Shares.



 
(i)
Share Delivery.  As soon as administratively feasible after the Vesting Date or
after Restricted Shares have become vested due to the occurrence of an event
described in Paragraph 4 or 5, the Company will deliver to the Participant (or
in the event of the Participant’s death, the Participant’s Beneficiary) the
appropriate number of shares of Company Stock.  The Company will also cancel the
stock power covering such shares.  If the Participant has not designated a
Beneficiary, the Participant’s spouse, if any, and if none the Participant’s
estate shall be the Beneficiary.



 
(ii)
Withholding of Taxes.  No Company Stock will be delivered until the Participant
(or the Participant’s Beneficiary) has paid to the Company the amount that must
be withheld under federal, state and local income and employment tax laws (the
"Applicable Withholding Taxes") or the Participant and the Company have made
satisfactory arrangements for the payment of such taxes.  Unless the Participant
makes an alternative election, the Company will retain the number of shares of
Restricted Stock (valued at their Fair Market Value) required to satisfy the
Applicable Withholding Taxes.  As an alternative to the Company retaining
shares, the Participant or the Participant’s Beneficiary may elect to (i)
deliver Mature Shares (valued at their Fair Market Value) or (ii) make a cash
payment to satisfy Applicable Withholding Taxes.  Fair Market Value will be
determined based on the closing price of Company Stock on the business day
immediately preceding the date the Restricted Stock shares become vested.

            
 
 
h.
Fractional Shares.  Fractional shares of Company Stock will not be issued.



 
i.
No Right to Continued Employment.  This Restricted Stock Award does not confer
upon the Participant any right with respect to continuance of employment by the
Company or a Dominion Company, nor shall it interfere in any way with the right
of the Company or a Dominion Company to terminate the Participant's employment
at any time.



 
j.
Change in Capital Structure.  The number and fair market value of shares of
Restricted Stock awarded by this Agreement shall be automatically adjusted as
provided in Section 15 of the Plan if the Company has a change in capital
structure.



 
k.
Governing Law.  This Agreement shall be governed by the laws of the Commonwealth
of Virginia, other than its choice of law provisions.



 
l.
Conflicts.  In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall govern.  All
references in this Agreement to the Plan shall mean the plan as in effect on the
Date of Grant.



 
m.
Participant Bound by Plan.  By accepting this Agreement, Participant hereby
acknowledges receipt of a copy of the Prospectus and Plan document accessible on
the Company Intranet and agrees to be bound by all the terms and provisions
thereof.

 
 
n.
Binding Effect.  This Agreement shall be binding upon and inure to the benefit
of the legatees, distributees, and personal representatives of the Participant
and any successors of the Company.



 


IN WITNESS WHEREOF the Company has caused this Agreement to be signed by a duly
authorized officer as of the date first written above.
 
 
                                     DOMINION RESOURCES, INC.
 
 
                                     By:  /s/ Frank S. Royal
                                     Frank S. Royal
                                     Chairman – Compensation, Governance &
Nominating Committee
 
                                     ACCEPTED:
 
                                     /s/Thomas F. Farrell II
                                     Thomas F. Farrell II




